Citation Nr: 0606245	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
ankle fracture residuals.

2.  Entitlement to service connection for a cervical spine 
disorder status post-operative, to include as secondary to 
service-connected right ankle fracture residuals.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected right 
ankle fracture residuals.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected right 
ankle fracture residuals.

5.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected right 
ankle fracture residuals.

6.  Entitlement to service connection for right leg disorder, 
to include as secondary to service-connected right ankle 
fracture residuals.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to October 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A December 2001 rating 
decision granted an increase from 10 percent to 20 percent 
for the right ankle fracture residuals and denied the service 
connection claims.  The veteran perfected an appeal of all of 
the determinations.

In June 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on his 
behalf in January 2006.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The competent medical evidence of record shows that no 
ankylosis is manifested in the veteran's right ankle.
3.  The preponderance of the probative evidence indicates 
that a cervical spine disorder is not related to an in-
service disease or injury, or a service-connected disability.

4.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury, or a service-connected disability.

5.  The preponderance of the probative evidence indicates 
that a right knee disorder is not related to an in-service 
disease or injury, or a service-connected disability.

6.  The preponderance of the probative evidence indicates 
that a right hip disorder is not related to an in-service 
disease or injury, or a service-connected disability.

7.  The preponderance of the probative evidence indicates 
that a right leg disorder is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
right ankle fracture residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2005).

2.  A cervical spine disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service, nor is it 
proximately due to, the result of, or aggravated by, his 
service-connected right ankle fracture residuals.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2005).

3.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service, nor is it proximately due 
to, the result of, or aggravated by, his service-connected 
right ankle fracture residuals.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a), 3.310 (2005).
4.  A right knee disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service, nor is it 
proximately due to, the result of, or aggravated by, his 
service-connected right ankle fracture residuals.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2005).

5.  A right hip disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service, nor is it proximately due 
to, the result of, or aggravated by, his service-connected 
right ankle fracture residuals.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a), 3.310 (2005).

6.  A right leg disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service, nor is it proximately due 
to, the result of, or aggravated by, his service-connected 
right ankle fracture residuals.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of February 2001, March 2001 and 
August 2004, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims for an increased rating and for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the July 2002 Statement of the 
Case (SOC), and a Supplemental Statements of the Case (SSOC) 
of December 2002 and October 2005.  These documents provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports, and records of the Social 
Security Administration (SSA).  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Increased Rating Claim

Relevant Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Evaluations are based on functional 
impairments which impact a veteran's ability to pursue 
gainful employment.  38 C.F.R. § 4.10 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Historically, the veteran fractured his right ankle in active 
service, and a December 1968 rating decision granted service 
connection for the residuals.  

The November 2001 examination report reflects that the 
veteran related that he experienced daily aching and swelling 
laterally in his right ankle, and that it felt weak and 
tended to go over.  He tended to stumble some on the right 
foot and ankle, and he experienced more pain when lifting his 
weight on a ladder or a stair.  He also experienced pain 
while driving.  Physical examination revealed some swelling 
of the malleolus and tenderness immediately adjacent to the 
malleolus.  There was no tenderness over the Achilles, sole, 
foot, or forefoot.  Range of motion on dorsiflexion was to 15 
degrees and to 20 degrees on plantar flexion.  The diagnosis 
was right ankle injury, with degenerative aching pain and 
painful limited motion.  X-rays showed degenerative pain.

As reflected above, the December 2001 rating decision 
increased the evaluation of the veteran's right ankle 
residuals from 10 percent to 20 percent for marked limitation 
of motion of the right ankle and the resultant pain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating criteria 
for ankle disorders reflect that, unless ankylosis is 
manifested, 20 percent is the maximum schedular rating 
allowable for ankle disorders.  See Diagnostic Codes 5270 
through 5274.  Thus, there is no basis on which to grant the 
veteran an higher schedular rating.  38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5271.

The Board also finds no basis on which to refer the veteran's 
right ankle claim to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  The competent medical evidence of 
record does not show the veteran's right ankle disability 
picture to be unusual or exceptional so as to render the 
rating schedule impractical.  Further, there is no evidence 
that the veteran's right ankle disorder, in and of itself, 
has a marked impact on his employment or that he has required 
frequent hospitalization due to the right ankle.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
Rather, the evidence shows he is unemployed due to 
nonservice-connected disabilities.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's right ankle fracture residuals more 
nearly approximate a 20 percent evaluation, and that 20 
percent adequately compensates him for his functional loss 
due to pain.  38 C.F.R. §§ 4.3, 4.7.



Service Connection Claims

Relevant Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Factual Background

The veteran asserts that the genesis of his spine, back, and 
lower extremity disorders was the same accident in which he 
fractured his right ankle.  The veteran related that, he fell 
from a height of 25 to 50 feet and sustained injuries to his 
ankle, hip, back, and leg.

Interestingly, the available service medical records reflect 
no entries contemporaneous with the veteran's injury.  The 
existing entries reflect only 
the day and month, and do not reflect where the veteran was 
assigned when he was injured.  A February 1969 rating action 
determined that his injury occurred in March 1965, which 
classified it as a wartime injury.

The initial entry in January reflects that he sustained the 
right ankle fracture nine weeks earlier, and that the cast 
was removed that day.  The examiner noted that 
X-rays showed excellent healing, and that light weight 
bearing would be recommended for two weeks with use of an Ace 
wrap.  He was to continue the use of crutches, however.  In 
April, he was assessed as doing well, doing weight bearing, 
and was assigned light duty for two weeks.  A late April 
entry reflects that he was off light duty and was able to 
rejoin his unit.  In late June, however, he complained of 
pain, walked with a limp, and that the ankle was abnormal 20 
weeks after the injury.  He was referred back to the staff 
doctor for a consult.  The service medical records are silent 
on the right ankle until late 1966.

The service medical records reflect no entries to the effect 
that the veteran sustained any other injury at the time he 
fractured his right ankle.  There is only one entry remotely 
related to his neck.  In late January 1964, he presented with 
complaints of sensations of numbness in his neck and that it 
had been stiff for approximately four days.  Physical 
examination was negative.  He returned in early February 1964 
with swelling in his neck and a temperature of 99 degrees.  
He was admitted for in-patient treatment for a fever of 
undetermined origin, where his temperature rose to 104 
degrees.  Physical examination revealed the neck to be 
supple, and there was no rash or meningeal symptoms.  He was 
treated with penicillin, aspirin, fluids, and cold showers.  
The discharge diagnosis was upper respiratory infection.  
There were no findings of any musculoskeletal disorder or 
condition.

Apparently with a view towards his imminent separation from 
active service, the veteran was referred for an orthopedic 
consult in December 1966 to determine if corrective surgery 
on his right ankle was a viable option.  The orthopedist 
noted the veteran's history of having falling from an 
unspecified height and having worn a short leg cast for about 
nine weeks, and that he had not received treatment since the 
injury.  X-rays showed a probable healed fracture.  After 
examining the veteran, the examiner diagnosed a healed right 
ankle fracture with traumatic arthritis, recommended against 
surgery, and advised continued conservative treatment.

The Report Of Medical Examination For Discharge is undated, 
but it specifically referenced the orthopedic consult.  There 
are no notations related to the veteran's upper extremities, 
his back, or his lower extremities, other than the right 
ankle.  All areas were assessed as normal, and he was deemed 
physically fit for discharge.  The "L" portion of the 
profile was 3 due to his right ankle fracture residuals.

The veteran's application for service connection was received 
in August 1968, and it reflected the fact that he injured his 
right ankle in a fall from height.  The veteran referenced no 
injury to any other part of his body.  The November 1968 VA 
examination report reflects that the veteran stated that he 
had no other complaint of any kind except for his right 
ankle.  When he applied for an increase in 1969 due to 
increased symptomatology, the October 1969 VA examination 
report again reflects that the veteran's sole complaints 
related to his right ankle.  He made no references to neck, 
hip, back, or other injuries.

As late as November 1975, when the veteran was admitted for 
treatment of a stone in his ureter, the physical examination 
on admission revealed his neck to be supple, unremarkable, 
and his back and extremities as unremarkable.  In July 1987, 
however, he presented at an emergency room with complaints of 
significant back pain.  He reported that, three days prior, 
he was helping his wife out of the water at a lake, when he 
experienced immediate onset of extreme lower right sided back 
pain.  The diagnoses on admission included acute low back 
strain and right sacroiliitis.

Private treatment records associated with the claims file 
reflects a November 1999 consult wherein the provider related 
that the veteran started experiencing neck pain in 1996 when 
he fell on some attic steps.  After the fall, he also 
experienced pain in his shoulder and upper back, and was 
diagnosed with disc pathology.  He underwent a posterior 
cervical laminectomy, which resulted in near-complete relief.  
Unfortunately, the veteran injured himself again in December 
1997 when he fell over a wheelchair and started re-
experiencing pain over the same distribution as before, and 
eventually underwent a cervical fusion for removal of a disc 
at C5-C6.  His chronic pain symptomatology has persisted 
since.

A November 1999 private examination report conduction in 
conjunction with the veteran's application for SSA benefits 
reflects that he presented with complaints of disability 
secondary to back pain, which started in 1996 after he fell 
with a 600 pound generator and rolled over a hill and injured 
his back.  The examiner's objective findings were limited to 
very limited motion on extension, cervical spine, weak grip 
in the right hand, and reduced power in the right upper 
extremity to 3/5.

The November 2001 VA examination report reflects that the 
examiner reviewed the veteran's claims file as part of the 
examination.  Physical examination revealed no pathology 
except in the neck and back.  Hips were level.  The examiner 
rendered diagnoses of cervical degenerative disc disease with 
prior hemilaminectomies and fusion to posterior and anterior 
approaches, with residual pain and limited motion, and low 
back injury with painful spasms, low back strain with 
degenerative changes on X-ray, symptomatic.  The examiner 
noted that he found no link between the veteran's in-service 
fall and his current symptoms, as his symptoms were 
reasonably consistent with his 1987 injury, and his neck 
manifested more severe symptoms even later than his back.

During the appeal period, the veteran submitted a number of 
lay statements from people who knew him, to include his 
former wife.  They related the symptoms they observed related 
to the veteran's disabilities.  In July 2002, the veteran 
submitted a detailed rebuttal to the SOC.  His assertions 
essentially were: he should not be held responsible for what 
Navy corpsmen did or did not write in his service medical 
records; he did not spend his post-active service life trying 
to perfect a file for VA; when he related his symptoms to his 
various providers over the years, he was focusing only on the 
medical event of that moment; thus, the absence of any 
mention of an event related to his military service should 
have no bearing on his claims; since his discharge physical 
reflected the downgrade in his physical health, the evidence 
clearly shows his disability; his receipt of SSA benefits 
should resolve the matter in his favor; and he should prevail 
by receiving the benefit of the doubt as required by 
regulation.  Especially noteworthy, is that the veteran 
asserted that, after his fall, Navy corpsmen re-seated his 
dislocated hip and cut the combat boot off of his foot due to 
swelling.  The veteran asserted that there was no doubt that 
his fall could have resulted in his neck and back injuries.

In a July 2004 letter, the veteran related that he had never 
contended that his back, leg, and hip injuries were due to 
his weakened right ankle, but that they were injured in the 
fall he experienced in service.

Analysis

The January 1964 Report of Medical Examination For the U.S. 
Marine Corps reflects no notations of pre-existing conditions 
or disorders.  The service medical records also reflect, 
however, that when examined at Parris Island, South Carolina, 
five days after the induction examination, the examiner noted 
obesity, that the veteran had a history of a dislocation of a 
vertebra two years earlier, and of a dislocated right knee 
one year earlier.  The "P" part of the PULHRS profile was 
noted as 3, and the rest, 1.  These latter entries 
notwithstanding, in light of the absence of any notations or 
findings on the entrance physical examination and the Parris 
Island determination that the veteran was deemed physically 
qualified for service in spite of those entries, the Board 
finds that the Presumption of Soundness is not rebutted.  
38 C.F.R. § 3.304(b)(1).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board finds that the evidence is not in equipoise, but 
that the preponderance of the evidence is against the 
veteran's claim.  Contrary to the veteran's assertions, the 
lay statements he submitted have been considered to the 
extent to which they are competent.  Lay persons may relate 
symptoms they observed, but they may not render an opinion on 
matters which require medical knowledge, such as the 
underlying condition which is causing the symptoms observed.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  The fact that the 
veteran's friends and relatives observed his symptoms does 
not constitute competent evidence of a link or nexus between 
those symptoms and his military service.  There is no dispute 
as to the existence of the veteran's neck and back 
disabilities.

The Board deems it extremely doubtful that any other injury 
sustained in the 1965 fall would not have been noted in the 
veteran's service medical records, especially if he required 
a re-setting of a dislocated hip.  He filed for VA benefits 
within one year of his discharge from active service, and 
applied for an increased rating for his ankle fracture 
residuals two years after his discharge, yet he voiced no 
complaints or claims related to injuries to his neck, back, 
hip, right leg, or right knee on either occasion.  Further, 
his post-service treatment records present compelling 
evidence against his claim.

The private treatment records reflect documentation of at 
least four significant post-service injuries: the 1987 back 
strain while helping his wife out of a lake, the fall on 
attic steps in 1996, and the 1996 fall with a 600 pound 
generator, and the fall over a wheelchair in 1997.  The Board 
further notes that none of the competent private medical 
records associated with the claims file reflect any 
association or opinion whatsoever as to any relationship 
between the veteran's neck and back disabilities and his 
active service.  The veteran asserts that providers by whom 
he was treated shortly after his discharge from service are 
deceased and their records unavailable.  Even accepting this 
to be the case, however, does not aid the veteran's claim.  
As noted above, he presented at VA within months of his 
discharge, and the histories noted in his private treatment 
records from 1975 on are consistently and conspicuously 
silent as to neck and back pathology until his 1987 back 
injury.  Pre-1987 back pain surfaced only in relationship to 
the symptoms of his 1975 episode with the ureter stone.

In light of the evidence set forth above, as well as the VA 
examiner's opinion at the 2001 examination, there simply is 
no evidence to show any relationship between the veteran's 
neck and back disabilities and his military service.  While 
SSA granted his benefits based on those disabilities, the 
records associated with that grant contain no opinion or 
finding that his in-service injury was related to them.  In 
fact, it was the SSA records which reflected the post-service 
injuries.

As concerns the veteran's claims for his right hip, right 
knee, and right leg, there is no medical evidence of record 
of any disorder associated with them.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of 
proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 
U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes) and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Neither the private 
treatment records nor the VA records or examination reflect 
any findings or diagnosis of a right hip, right knee, or 
right leg disorder.

In any event, even assuming the existence of current right 
hip, right knee, or right leg disorders, there is no evidence 
that they had their inception during his active service.  
Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim on all bases-
direct, presumptive, and secondary.  38 C.F.R. § 3.303, 
3.307, 3.309(a), 3.310.


ORDER

Entitlement to a rating in excess of 20 percent for right 
ankle fracture residuals is denied.

Entitlement to service connection for a cervical spine 
disorder, status post-operative, is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for right leg disorder 
denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


